      Case 3:18-cr-00098-AWT Document 47 Filed 04/15/21 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:18-cr-00098 (AWT)
                                 :
SHEHEIM COLLIER                  :




          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, defendant Sheheim

Collier’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

3582(c)(1)(A)(i) (Compassionate Release) (ECF Nos. 40 and 42) is

hereby DENIED.

     Defendant Sheheim Collier moves, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), to reduce his sentence to time served.          He

states that ”[b]ecause of his serious underlying medical

diagnosis of asthma, Mr. Collier is among those at highest risk

of death or serious illness if he is exposed to the disease.

This risk, combined with the totality of the circumstances,

warrants an immediate sentence reduction to time served.”

Compassionate Release Mot. (ECF No. 42) at 1.

     On January 11, 2019, the court sentenced the defendant to

57 months of imprisonment followed by a four-year term of

supervised release. This followed the defendant’s plea of guilty

to Count Three of an Indictment which charged him with
      Case 3:18-cr-00098-AWT Document 47 Filed 04/15/21 Page 2 of 5



possession with intent to distribute and distribution of cocaine

base in violation of 21 U.S.C. §§ 841(a) and (b)(1)(C). As

described in the Presentence Report and the government’s

sentencing memorandum, Collier was selling crack cocaine in the

area of Chappelle Gardens, in Hartford, while on parole with the

State of Connecticut. Collier was also in possession of a

shotgun. Near the beginning of the sentencing hearing, the court

confirmed “that there was an agreement that the defendant would

be able to plead to the drug charge and that would be in

consideration for the firearms not being pursued”.         1/11/19 Tr.

(ECF No. 39) at 6.

     The Presentence Report calculated the defendant’s total

offense level to be 21 and the defendant’s criminal history

category to be Category IV. Thus the advisory range under the

sentencing Guidelines included a range of 57 to 71 months of

imprisonment. In imposing sentence, the court explained:

     I have to be aware of the need to impose a sentence that
     constitutes just punishment for what I think is very serious
     offense conduct. It's unclear to me the extent to which there
     is a need to deter you from committing further offenses. The
     government makes a compelling argument as to why that is so.

Id. at 29. The court then observed that there were “at least

some indications” that specific deterrence might not be

necessary but also concluded that there was a need for the

sentence “to reflect the serious nature of the offense and the

offense conduct”. Id. at 30. Finally, the court explained that

                                    2
      Case 3:18-cr-00098-AWT Document 47 Filed 04/15/21 Page 3 of 5



it also needed to be aware of the goal of rehabilitation because

the defendant had made “some steps toward leaving criminal

conduct behind, but you haven’t made a clean break. You’ve only

made a start.”   Id. at 30. The court then explained that to

encourage the defendant’s start towards rehabilitation it would

impose a sentence at the bottom of the advisory range.

     Section 3582(c)(1)(A) of Title 18 of the United States Code

requires as an initial matter that:

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).

     Here it is undisputed that the defendant has satisfied the

requirement with respect to exhaustion of administrative

remedies.



                                    3
      Case 3:18-cr-00098-AWT Document 47 Filed 04/15/21 Page 4 of 5



     People with certain medical conditions can be more likely

to get severely ill if they contract COVID-19. These medical

conditions include “Asthma, if it’s moderate to severe”. Centers

for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

April 15, 2021). However, the defendant has not established that

he suffers from moderate to severe asthma.

     The defendant’s medical records reflect that on February

2019 the defendant’s asthma was in “remission”.        Medical Records

(ECF No. 44-1) at 17 of 105. In May 2020, the defendant

requested an inhaler from the BOP medical staff but he “denie[d]

any breathing problems.”    Medical Records (ECF No. 44) at 26 of

79. The medical records reflect that there was “no SOB

[shortness of breath], and no audible wheezing heard”. Id. On

September 20, 2020, the defendant reported to the medical staff

that he was “wheezing” (Id. at 19 of 79); a pulmonary

examination revealed that the defendant was “Within Normal

Limits” with no “Respiratory Distress”. Id. at 20 of 79.

     Moreover, even if the defendant did suffer from a condition

that placed him at increased risk of severe illness from the

virus that causes COVID-19, the applicable Section 3553(a)

factors counsel against reduction of the defendant’s sentence.

In view of the defendant’s history and characteristics and his

                                    4
      Case 3:18-cr-00098-AWT Document 47 Filed 04/15/21 Page 5 of 5



offense conduct, a sentence of less than the 57 month term of

imprisonment that was imposed would not adequately serve the

need in the defendant’s case to reflect the seriousness of the

offense and constitute just punishment. Also, while the court

imposed a sentence at the bottom of the advisory range, as

opposed to a sentence at the top of the range as advocated by

the government, the court was not willing to go lower,

particularly because it was unclear whether there was a need for

specific deterrence.

     It is so ordered.

     Signed this 15th day of April 2021 at Hartford,

Connecticut.



                                          /s/AWT          ___
                                      Alvin W. Thompson
                                 United States District Judge




                                    5
